This case has been passed upon by the Supreme Court (26 Okla. 407). There being doubt as to which court had appellate jurisdiction of this class of cases, an appeal was prosecuted to both courts. The Supreme Court took jurisdiction of the case and reversed the judgment of conviction upon the merits. We concur in the opinion that the Criminal Court of Appeals has no jurisdiction in this class of cases. See State v. Alexander,ante. This appeal is therefore dismissed.
DOYLE and RICHARDSON, JUDGES, concur. *Page 637